department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b03 postf-144471-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb - atlanta retailers food pharmaceuticals and healthcare attn carolyn l rountree special litigation assistant lm rfph from acting associate chief_counsel corp cc corp subject this chief_counsel_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend seller sellersub purchaser purchasersub state a postf-144471-01 state b state c state d investment banker corporate officer state b agency year date date date date date date date date date date date q r s t postf-144471-01 v w x y z issue sec_1 should the distributions totaling dollar_figurez by sellersub to seller during year constitute dividends or a portion of the consideration paid to purchase seller’s stock in sellersub is seller entitled to a dividends received deduction for year for the distribution of dollar_figurez from sellersub under sec_243 of the code conclusion sec_1 the distributions may constitute a portion of the consideration paid to purchase seller’s stock in sellersub if the distribution is characterized as consideration paid for the sellersub stock seller is not entitled to a dividends received deduction facts seller a state a corporation is a publicly traded holding_company and the parent of a group of wholly owned subsidiary corporations involved in several lines of business including the insurance_business seller and its subsidiaries are accrual_method taxpayers who file returns on a calendar_year basis among seller’s subsidiaries is sellersub a state b corporation that is a domestic life and disability insurer seller acquired its stock in sellersub on date purchaser a state c_corporation is a holding_company that owns or manages assets and operates several insurance_companies among the subsidiaries of purchaser is purchasersub a state d corporation during date representatives of seller met with individuals at investment banker to discuss the possibility of selling sellersub to purchaser in an all cash postf-144471-01 transaction for dollar_figureq corporate officer of seller stated at that meeting that he would accept no price lower than dollar_figureq the seller representatives met with purchaser representatives soon thereafter and the seller representatives proposed the sale of sellersub to purchaser for dollar_figureq the purchaser representatives agreed to the purchase on date the parties entered into an exclusivity agreement that gave purchaser days to conduct due diligence in a meeting on date seller’s board_of directors reviewed the proposed agreement at that meeting the board unanimously authorized seller to enter into an agreement with purchaser and purchasersub in which seller would sell its stock in sellersub to purchaser and purchasersub in a stock purchase agreement dated date seller agreed to sell its stock all r issued and outstanding capital shares in sellersub to purchaser and purchasersub for dollar_figureq in cash subject_to several conditions including approval of the state b agency the agreement required sellersub to sell or transfer to seller its interest in certain investment_assets unwanted assets and hold an amount of cash or equivalents equal to the fair_market_value of the unwanted assets the parties jointly issued a press release on that date describing the sale for dollar_figureq and seller filed papers with the securities_and_exchange_commission outlining the same terms of the sale on date seller and sellersub’s boards of directors formally decided that sellersub would recapitalize and pay dividends to seller by date sellersub declared an dollar_figures dividend to seller payable on date that consisted of certain investment_assets sellersub also declared a dollar_figuret dividend to seller payable on date the sellersub board also authorized the issuance of an additional v shares of common capital stock and the sale of w shares to purchaser in exchange for dollar_figurex the shares sold to purchaser represented an over percent ownership_interest in sellersub seller retained a call option on those shares whereby seller could force purchasersub to sell the newly issued stock back to seller further purchase agreements were executed on date that modified the earlier agreements the new purchase agreements reduced the price purchasersub was to pay seller for the remaining sellersub stock from dollar_figureq to dollar_figurey the revised agreements also stated that seller would cause sellersub to distribute the unwanted assets to seller as a dividend having a fair_market_value up to dollar_figurez if the state b agency did not approve of the dividend or if for any other reason sellersub failed to make the full distribution purchasersub would reimburse seller to whatever extent dollar_figurez exceeds the amount distributed the state b agency approved the dollar_figuret dividend on date subject_to approval for sellersub’s sale of the w shares of stock to purchaser for dollar_figurex and contingent on such sale the state b agency approved the sale of sellersub to purchasersub on date postf-144471-01 law and analysis characterization of the distribution whether the distribution in question should be characterized as a dividend or part of the consideration paid for the sellersub stock depends on the legal characterization of the factual circumstances surrounding the transaction there are many cases that address the question before us but that reach opposite conclusions based on the facts of each case the two leading cases are 430_f2d_1185 5th cir and 624_f2d_1328 5th cir in waterman the court_of_appeals ruled that the form of a transaction and intent of the parties is less important than the true substance and effect of the parties’ agreement when judging whether a dividend is part of the sale price the parties reached agreement on a sale price of dollar_figure million for the stock of two corporations in hopes of receiving tax favorable treatment from the government the seller declared a dividend of dollar_figure million in the form of a promissory note and then sold the stock of the corporations to purchaser for dollar_figure in cash however as part of the agreement the purchaser loaned the corporations dollar_figure million after the sale was completed in order to pay the note issued in lieu of the cash dividend the court concluded that the dividend was in fact part of a pre-arranged plan to sell the stock and that the distribution was a mere conduit for the payment of the purchase_price waterman pincite there were several critical facts that led the court to this determination first the purchaser originally offered dollar_figure million for the stock of the corporations and the seller intended to sell the stock for that price but with dollar_figure million disguised as a dividend the distribution was financed by money supplied by the stock purchaser and not by the seller in other words the purchaser ultimately paid the entire purchase_price not just dollar_figure the fact that the distribution was made pre-sale and in the form of a promissory note rather than in cash conflicts with the nature of a dividend being a distribution of earnings_and_profits in the context of a corporation-shareholder relationship finally the court was convinced that the dividend would never had been paid but for the impending sale of the corporation stock tsn dealt with similar factual circumstances but reached an opposite conclusion in tsn the purchaser of the corporation’s stock reached an agreement with the seller that the purchase_price would be reduced automatically when certain assets consisting primarily of capital stock in small public companies trading infrequently and in small quantities in the over-the-counter market were removed from the corporation’s ownership by the closing date of the sale pursuant to the agreement the seller declared a dividend worth about dollar_figure million primarily postf-144471-01 in the form of capital stock in the small public companies prior to the closing date the purchaser then purchased the stock of the corporation for approximately dollar_figure after the purchase the purchaser contributed to the capital of the corporation dollar_figure million in bonds assets significantly different in nature than those distributed and purchased dollar_figure of additional capital stock in the corporation prior to the sale and dividend the corporation was worth approximately dollar_figure million and afterwards was worth dollar_figure million the court_of_appeals found that the facts of tsn distinguishable from those of waterman the purchaser in tsn made it clear that they did not want the distributed assets in the corporation after closing had valid business purposes for not wanting them and would not pay for them once the assets were distributed they remained in the hands of the selling shareholders unlike waterman the assets that the purchaser contributed to the corporation after the sale were not later transferred to the selling shareholders the mere fact that the dividend was part of the purchase agreement does not make the dividend a conduit for the transfer of consideration waterman and tsn discuss many factors that are considered in determining whether a purported dividend should be respected as such or should be treated as part of the purchase_price although the case before us contains elements of waterman and tsn and falls somewhere between them we believe that the field’s position that it is more similar to waterman than tsn is supported by the facts and could be further supported by facts further developed as outlined below it is our view of the cases in this area that the most important factor in deciding whether the dividend should be characterized as such or as part of the consideration paid for the stock is whether the purchaser truly did not want the distributed assets in tsn it was clear that for valid business reasons the purchaser did not want the infrequently traded stock of the small companies similarly in 14_tc_1410 another case which respected the form of a distribution as a dividend it was clear that the purchaser did not want to acquire certain assets of the acquired_corporation most specifically a contingent payment owed to the corporation as was the case in tsn sellersub is distributing assets to seller that were unwanted by purchasersub and purchaser it is unclear whether seller has retained the distributed assets however unlike in tsn coffey and other similar cases it is by no means clear whether the purchaser truly didn’t want the unwanted assets or whether seller merely concocted this plan to distribute the unwanted assets after the sale was already agreed to in order to derive significant tax benefits unlike the assets in tsn and coffey the unwanted assets distributed were by no means unique and in fact appear to be investment_assets of a very similar nature and quality to other assets of sellersub which were not postf-144471-01 distributed we have no evidence from purchaser that it did not want to acquire these assets in fact the stock purchase agreement provides evidence to the contrary sec_5 d of the stock purchase agreement states if the state b agency does not approve or if sellersub does not make a distribution to seller as dividends of unwanted assets having a fair_market_value of dollar_figurez or if sellersub for any other reason does not make aggregate permitted dividends to seller of dollar_figurez then purchaser will reimburse seller at the closing for the undistributed amount emphasis added this quoted passage appears to be strong evidence of the willingness of purchaser to buy such assets and that it was merely seller’s desire that prevented purchaser from buying such assets similarly seller’s initial agreement to sell such assets shows that the seller had no real desire to keep those assets either the state b agency approved the dividend contingent upon purchaser in effect replacing the assets distributed by sellersub seller did not necessarily want to keep the unwanted assets and purchaser was not opposed to acquiring such assets therefore it appears that the only reason that the transaction was structured as done rather than as a straightforward sale of the sellersub stock was as a tax planning device seller and purchaser agreed on a price of dollar_figureq and publicly stated that the sale of the sellersub stock was for that amount it is clear that the dividend would not have occurred but for the contemplated sale it also appears that purchasersub supplied the funds through the first purchase of sellersub stock that eventually became the source for the bulk of the dollar_figurez dividend this inference is buttressed by the fact that purchasersub promised to reimburse seller to whatever extent dollar_figurez exceeded the actual amount distributed however contrary to the facts in waterman sellersub distributed assets not cash to seller which undermines the supposition that purchasersub the purchaser supplied the funds to support the dividend we do note however that the distributed assets appear to be readily marketable and in fact may have been disposed of by seller thus this difference from waterman may not be very significant what is clear is that in the end purchasersub expended dollar_figureq to acquire all the stock of sellersub in two separate steps we suggest that the facts of this case be further developed in order to determine whether the distributions should be properly classified as a dividend or as consideration paid for the sellersub stock it would be particularly helpful to determine postf-144471-01 the veracity of the business_purpose alleged by purchaser and or purchasersub regarding the unwanted assets ie whether purchaser truly did not want the unwanted assets the nature of the assets distributed by sellersub as compared to the nature of the assets contributed by purchasersub to sellersub and or acquired with the assets contributed whether seller has retained the assets distributed to it by sellersub and sellersub’s continued status as an insurance_company for both state and federal tax law purposes after the sale dividends received deduction if the distribution is characterized as part of the consideration paid for the sellersub stock seller is not entitled to a dividends received deduction since no dividend occurred if upon further analysis it is determined that the distribution should be characterized as a dividend please contact the office of associate chief_counsel financial institutions and products for guidance this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by ______________________________ senior technician reviewer branch
